Citation Nr: 0206683	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-49 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1947.

In an April 1962 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont 
denied the claim for entitlement to service connection for a 
right inguinal hernia on the basis that there was no 
indication in the record that the right inguinal hernia had 
its origin in or was aggravated by service.  Notice of the 
RO's denial and information concerning the veteran's 
appellate rights were addressed in a letter dated in April 
1962.  In April 1962, the veteran expressed his intent to 
appeal the decision, and he was furnished with the pertinent 
forms and instructions for filing his appeal.  However, 
further action was not undertaken and the RO's denial became 
final. 

Due to the veteran's change in residence, this case was 
eventually transferred to the RO in Togus, Maine which now 
has jurisdiction. 

In 1993, the veteran filed an application to reopen his 
claim.  In June and October 1994 decisions, the RO in Togus, 
Maine determined that new and material evidence had not been 
submitted to warrant reopening the claim.  The veteran filed 
a timely appeal.  

In a December 1996 remand, the Board of Veterans' Appeals 
(Board) determined that the veteran requested a hearing 
before a member of the Board at the RO in Togus, Maine.  The 
case was remanded for purposes of scheduling the requested 
hearing.  However, the veteran withdrew his request. 

In a September 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right inguinal hernia.  
The veteran appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans' Claims) (the Court).  

In a September 2001 Order, the Court vacated the September 
1999 Board decision and remanded the matter to the Board for 
readjudication under the Veterans' Claims Assistance Act of 
2000.  


FINDINGS OF FACT

1.  In an unappealed decision of April 1962, the RO denied 
the claim of service connection for a right inguinal hernia 
on the basis that there was no indication in the record that 
the right inguinal hernia had its origin in or was aggravated 
by service. 

2.  The evidence added to the record since the RO denied the 
claim in April 1962 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence added to the record since the RO's final April 1962 
rating decision is not new and material; thus, the veteran's 
claim of entitlement to service connection for a right 
inguinal hernia is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has changed, but 
only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Discussion

In 1962, the veteran filed a claim for entitlement to service 
connection for a right inguinal hernia.  In an April 1962 
decision, the RO denied the claim on the basis that there was 
no indication in the record that the right inguinal hernia 
had its origin in or was aggravated by service.  The veteran 
expressed his intent to appeal and was furnished with the 
pertinent information and materials.  However, he did not 
file an appeal and the decision became final.  Decisions of 
the RO are final under 38 U.S.C.A. § 7105 (West 1991); 
however, the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108 (West 1991).  The law in 1962 was 
substantially the same.  38 U.S.C. § 4005; 38 C.F.R. 
§ 3.104(a); effective May 29, 1959, to Dec. 31, 1962.

In 1993, the veteran filed an application to reopen the claim 
for service connection for a right inguinal hernia.   

At the time of the April 1962 rating decision, the evidence 
of record included the service medical records and VA records 
dated in 1962.  The service medical records are negative for 
reported treatment or complaints of a right inguinal hernia 
during service.  VA records show that the veteran underwent a 
right inguinal hernia repair in 1962.  At that time, it was 
noted that the veteran had a 16-year history of a bulge in 
the right inguinal region that became persistent and 
irritating on cough or straining.  It was thought to be an 
inguinal hernia and it had never shown signs of obstruction 
or local inflammation.
 
The evidence submitted since the April 1962 rating decision 
includes copies of service medical records, a January 1962 VA 
surgical report, VA treatment records dated from April 1984 
to July 1998, copies of the veteran's morning reports and 
daily sick reports, statements from Dr. R.E. dated in August 
1986 and December 1986, a transcript of the hearing held in 
October 1995, and a May 2002 statement by Dr. B.R.  

The copies of service medical records and the 1962 VA 
hospital report are cumulative and redundant of evidence 
previously submitted.  Therefore, the copies of these records 
are not new and material evidence.  These records were 
reviewed and considered when the claim was denied in 1962.  
As noted in 1962, there was no indication (other than his own 
report of having had the hernia for 16 years) that the 
veteran's right inguinal hernia had its origin in or was 
aggravated by service. 

Since the denial of the claim, morning and daily sick reports 
were added to the record.  The morning reports from October, 
November and December 1946 show that the veteran was out 
sick.  Daily sick reports from October 1946 and January 1947, 
also show that the veteran was out sick.  This evidence adds 
to the service medical records currently associated with the 
file.  However, these reports correspond to periods when the 
veteran was treated for urethritis in 1946 and hepatitis in 
1947.  Therefore, by themselves or in connection with other 
evidence previously assembled these reports are not so 
significant that they must be considered in order to fairly 
determine the merits of the claim because they only add to 
information regarding treatment for conditions other than a 
hernia. 

The Board finds that the VA treatment records are not new and 
material evidence.  The only additional information provided 
by these records is the finding of a hiatal hernia in the 
1990s.  The remainder of the information reflects the history 
of the condition which was of record when the claim was 
denied in 1962.  Furthermore, these records lack stated 
medical opinions which relate the current findings or the 
hernia repair of 1962 to the veteran's service.  Therefore, 
this evidence is either cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

In February 1995, the veteran testified that his hernia was 
misdiagnosed during service.  He specifically noted that the 
reports of treatment for urethritis in 1946 and hepatitis in 
1947 were actually times when he was suffering from the 
hernia.  He testified that at those times, he was 
experiencing right lower quadrant pain and that the treatment 
in 1947 was for the continued problems.  He indicated that a 
private physician treated him in the first few years after 
his separation from service.  However, the physician is 
deceased and he has had difficulty obtaining the records.  
Over the years, the condition had worsened.  He further noted 
that his employer's physician properly diagnosed the 
condition in 1961 and that the condition was not actually 
treated until the repair in 1962. 

Clearly, the veteran's testimony adds the assertion that he 
was misdiagnosed when the diagnoses of urethritis and 
hepatitis were made during service.  However, these 
statements have been made without the supporting medical 
opinions showing that the hernia was misdiagnosed during 
service.  Without the supporting medical documentation and 
opinions, the veteran's testimony and statements themselves 
or in connection with evidence previously assembled are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim. 

The statements by Dr. R.E. dated in 1986 and the statement by 
Dr. B.R. dated in May 2002 are new evidence, but this 
evidence is not material.  These statements do not address 
the veteran's claimed hernia disorder and are not relevant to 
the claim for service connection for a right inguinal hernia.  
This evidence does not bear directly and substantially upon 
the specific matter under consideration which is whether the 
right inguinal hernia was incurred in service.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the Board 
concludes that this evidence is not material.

As outlined above, it is the determination of the Board that 
the evidence presented by the veteran with regard to his 
claim of entitlement to service connection for a right 
inguinal hernia is not new and material, thus the claim will 
not be reopened. 


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a right 
inguinal hernia, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

